 



Exhibit 10.1
VOTING AGREEMENT
VOTING AGREEMENT (this “Agreement”), dated as of November  _____  , 2007,
between the undersigned stockholder (“Stockholder”) of Pharmion Corporation, a
Delaware corporation (the “Company”), and Celgene Corporation, a Delaware
corporation (“Parent”).
WHEREAS, concurrently with or following the execution of this Agreement, the
Company, Parent and Cobalt Acquisition LLC, a wholly-owned subsidiary of Parent
(“Merger Sub”), have entered, or will enter, into an Agreement and Plan of
Merger (as the same may be amended from time to time, the “Merger Agreement”),
providing for, among other things, the merger (the “Merger”) of Merger Sub and
the Company pursuant to the terms and conditions of the Merger Agreement;
WHEREAS, as a condition to its willingness to enter into the Merger Agreement,
Parent has requested that Stockholder make certain representations, warranties,
covenants and agreements with respect to the shares of common stock, par value
$.001 per share, of the Company (“Company Common Stock”) beneficially owned by
Stockholder and set forth below Stockholder’s signature on the signature page
hereto (the “Original Shares” and, together with any additional shares of
Company Common Stock pursuant to Section 6 hereof, the “Stockholder Shares”);
and
WHEREAS, in order to induce Parent to enter into the Merger Agreement,
Stockholder is willing to make certain representations, warranties, covenants
and agreements with respect to the Stockholder Shares.
NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt, sufficiency and adequacy of which are hereby
acknowledged, the parties hereto agree as follows:
Section 1. Representations of Stockholder. Stockholder represents and warrants
to Parent that (a) Stockholder owns beneficially (as such term is defined in
Rule 13d-3 under the Securities Exchange Act of 1934, as amended (the “Exchange
Act”)) all of the Original Shares free and clear of all liens, claims, charges,
security interests or other encumbrances of any kind or nature and, except
pursuant hereto, there are no options, warrants or other rights, agreements,
arrangements or commitments of any character to which Stockholder is a party
relating to the pledge, disposition or voting of any of the Original Shares and
there are no voting trusts or voting agreements with respect to the Original
Shares, (b) Stockholder does not beneficially own any shares of Company Common
Stock other than (i) the Original Shares and (ii) any options, warrants or other
rights to acquire any additional shares of Company Common Stock or any security
exercisable for or convertible into shares of Company Common Stock
(collectively, “Options”), and (c) Stockholder has full power and authority to
enter into, execute and deliver this Agreement and to perform fully
Stockholder’s obligations hereunder. This Agreement has been duly executed and
delivered by Stockholder and constitutes the legal, valid and binding obligation
of Stockholder in accordance with its terms.

 

 



--------------------------------------------------------------------------------



 



Section 2. Agreement to Vote Shares; Irrevocable Proxy.
(a) Stockholder agrees during the term of this Agreement to vote the Stockholder
Shares, and to cause any holder of record of Stockholder Shares to vote, (i) in
favor of approval of the adoption of the Merger Agreement and approval of the
Merger at every meeting of the stockholders of the Company at which such matters
are considered and at every adjournment or postponement thereof, (ii) against
any Alternative Transaction, including a Superior Proposal (each such term used
in this Section 2 and elsewhere in this Agreement shall have its meaning as
defined in the Merger Agreement) and (iii) against any action or agreement that
would result in a breach in any material respect of any representation,
warranty, covenant, agreement or any other obligation of the Company under the
Merger Agreement.
(b) Stockholder hereby appoints Parent and any designee of Parent, and each of
them individually, its proxies and attorneys-in-fact, with full power of
substitution and resubstitution, to vote or act by written consent during the
term of this Agreement with respect to the Stockholder Shares in accordance with
Section 2(a). This proxy and power of attorney is given to secure the
performance of the duties of Stockholder under this Agreement. Stockholder shall
take such further action or execute such other instruments as may be necessary
to effectuate the intent of this proxy. This proxy and power of attorney granted
by Stockholder shall be irrevocable during the term of this Agreement, shall be
deemed to be coupled with an interest sufficient in law to support an
irrevocable proxy and shall revoke any and all prior proxies granted by
Stockholder with respect to the Stockholder Shares. The power of attorney
granted by Stockholder herein is a durable power of attorney and shall survive
the dissolution, bankruptcy, death or incapacity of Stockholder. The proxy and
power of attorney granted hereunder shall terminate upon the termination of this
Agreement.
Section 3. No Voting Trusts or Other Arrangements. Stockholder agrees that
Stockholder will not, and will not permit any entity under Stockholder’s control
to, deposit any of the Stockholder Shares in a voting trust, grant any proxies
with respect to the Stockholder Shares or subject any of the Stockholder Shares
to any arrangement with respect to the voting of the Stockholder Shares other
than agreements entered into with Parent.
Section 4. No Proxy Solicitations. Stockholder, solely in Stockholder’s capacity
as a stockholder of the Company, agrees that, during the term of this Agreement,
Stockholder will not, and will not permit any entity under Stockholder’s control
to, (a) solicit proxies or become a “participant” in a “solicitation” (as such
terms are defined in Regulation 14A under the Exchange Act) in favor or
furtherance of, or otherwise to facilitate, an Alternative Transaction,
including a Superior Proposal, or otherwise assist any party in connection with
an Alternative Transaction, including a Superior Proposal, (b) directly or
indirectly initiate or cooperate in or knowingly encourage, a stockholders’ vote
or action by consent of the Company’s stockholders in favor or furtherance of,
or otherwise to knowingly facilitate, an Alternative Transaction, including a
Superior Proposal, or (c) become a member of a “group” (as such term is used in
Rule 13d-5 under the Exchange Act) with respect to any voting securities of the
Company for the purpose of taking any action in favor or furtherance of, or
otherwise to facilitate, an Acquisition Transaction, including a Superior
Proposal; provided, however, that nothing in this Agreement shall prevent
Stockholder from taking any action or omitting to take any action solely as a
member of the Board of Directors of the Company (or any committee thereof) (if
Stockholder holds such office) or, at the direction of the Board of Directors of
the Company (or any committee thereof), as an officer of the Company or any of
its subsidiaries (if Stockholder holds such office).

 

2



--------------------------------------------------------------------------------



 



Section 5. Transfer and Encumbrance. Stockholder agrees not to transfer, sell,
offer, exchange, pledge or otherwise dispose of or encumber any of the
Stockholder Shares on or after the date hereof and during the term of this
Agreement; provided, however, that if the Stockholder Shares are in a brokerage
or other account where the Stockholder Shares may be loaned to others, the
Stockholder shall, as soon as practicable after the date hereof, transfer the
Stockholder Shares into an account where the Stockholder Shares may not be
loaned to others; and provided, further, that: (a) the foregoing restrictions
shall not prohibit any transfer of Stockholder Shares under Stockholder’s will
or pursuant to the laws of descent and distribution or any such transfer to an
immediate family member or a family trust for the benefit of immediate family
member(s), so long as, in each case, as a precondition to such transfer the
transferee: (i) executes a counterpart of this Agreement; and (ii) agrees in
writing to hold such Stockholder Shares (or interest in such Stockholder Shares)
subject to all of the terms and provisions of this Agreement; (b) a Stockholder
may, with the consent of Parent (which consent shall not be unreasonably
withheld), pledge or encumber any Stockholder Shares so long as such pledge or
encumbrance would not impair such Stockholder’s ability to perform its
obligations under this Agreement; and (c) if Stockholder is a corporation,
limited liability company or partnership, Stockholder may transfer up to 20% of
its Stockholder Shares to its stockholders, members or partners, as applicable.
Section 6. Additional Shares. Stockholder agrees that all shares of Company
Common Stock that Stockholder purchases, acquires the right to vote or otherwise
acquires beneficial ownership (as defined in Rule 13d-3 under the Exchange Act,
but excluding shares of Company Common Stock underlying unexercised Options) of
after the execution of this Agreement shall be subject to the terms of this
Agreement and shall constitute Stockholder Shares for all purposes of this
Agreement.
Section 7. Specific Performance. Each party hereto acknowledges that it will be
impossible to measure in money the damage to the other party if a party hereto
fails to comply with any of the obligations imposed by this Agreement, that
every such obligation is material and that, in the event of any such failure,
the other party will not have an adequate remedy at law or damages. Accordingly,
each party hereto agrees that injunctive relief or other equitable remedy, in
addition to remedies at law or damages, is the appropriate remedy for any such
failure and will not oppose the seeking of such relief on the basis that the
other party has an adequate remedy at law. Each party hereto agrees that it will
not seek, and agrees to waive any requirement for, the securing or posting of a
bond in connection with the other party’s seeking or obtaining such equitable
relief.
Section 8. No Agreement as Director or Officer. Stockholder makes no agreement
or understanding in this Agreement in Stockholder’s capacity as a director or
officer of the Company or any of its subsidiaries (if Stockholder holds such
office), and nothing in this Agreement: (a) will limit or affect any actions or
omissions taken by Stockholder in stockholder’s capacity as such a director or
officer, including in exercising rights under the Merger Agreement, and no such
actions or omissions shall be deemed a breach of this Agreement or (b) will be
construed to prohibit, limit or restrict Stockholder from exercising
Stockholder’s fiduciary duties as an officer or director to the Company or its
stockholders.

 

3



--------------------------------------------------------------------------------



 



Section 9. Entire Agreement. This Agreement supersedes all prior agreements,
written or oral, between the parties hereto with respect to the subject matter
hereof and contains the entire agreement between the parties with respect to the
subject matter hereof. This Agreement may not be amended or supplemented, and no
provisions hereof may be modified or waived, except by an instrument in writing
signed by both of the parties hereto. No waiver of any provisions hereof by
either party shall be deemed a waiver of any other provisions hereof by such
party, nor shall any such waiver be deemed a continuing waiver of any provision
hereof by such party.
Section 10. Notices. All notices, requests, claims, demands or other
communications hereunder shall be in writing and shall be deemed given when
delivered personally, upon receipt of a transmission confirmation if sent by
telecopy or like transmission and on the next business day when sent by Federal
Express, Express Mail or other reputable overnight courier service to the
parties at the following addresses (or at such other address for a party as
shall be specified by like notice):
If to Parent:
Celgene Corporation
86 Morris Avenue
Summit, NJ 07901
Fax: (908) 673-9001
Attention: Robert J. Hugin, President and Chief Operating Officer
If to Stockholder, to the address or telecopy number set forth for Stockholder
on the signature page hereof.
Section 11. Miscellaneous.
(a) THIS AGREEMENT SHALL BE DEEMED TO BE MADE IN AND IN ALL RESPECTS SHALL BE
INTERPRETED, CONSTRUED AND GOVERNED BY AND IN ACCORDANCE WITH THE LAWS OF THE
STATE OF DELAWARE WITHOUT REGARD TO THE CONFLICT OF LAW PRINCIPLES THEREOF. The
parties hereby irrevocably submit to the jurisdiction of the courts of the State
of Delaware and the Federal courts of the United States of America located in
the State of Delaware solely in respect of the interpretation and enforcement of
the provisions of this Agreement and in respect of the transactions contemplated
hereby, and hereby waive, and agree not to assert, as a defense in any action,
suit or proceeding for the interpretation or enforcement hereof or of any such
document, that it is not subject thereto or that such action, suit or proceeding
may not be brought or is not maintainable in said courts or that the venue
thereof may not be appropriate or that this Agreement may not be enforced in or
by such courts, and the parties hereto irrevocably agree that all claims with
respect to such action or proceeding shall be heard and determined in such a
Delaware State or Federal court. The parties hereby consent to and grant any
such court jurisdiction over the person of such parties and over the subject
matter of such dispute and agree that mailing of process or other papers in
connection with any such action or proceeding in the manner provided in
Section 10 or in such other manner as may be permitted by law shall be valid and
sufficient service thereof.

 

4



--------------------------------------------------------------------------------



 



EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY WHICH MAY ARISE UNDER
THIS AGREEMENT IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT ISSUES, AND
THEREFORE EACH SUCH PARTY HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY
RIGHT SUCH PARTY MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT. EACH PARTY CERTIFIES AND
ACKNOWLEDGES THAT (i) NO REPRESENTATIVE, AGENT OR ATTORNEY OR ANY OTHER PARTY
HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER, (ii) EACH PARTY
UNDERSTANDS AND HAS CONSIDERED THE IMPLICATIONS OF THIS WAIVER, (iii) EACH PARTY
MAKES THIS WAIVER VOLUNTARILY, AND (iv) EACH PARTY HAS BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION 11(a).
(b) If any provision of this Agreement or the application of such provision to
any person or circumstances shall be held invalid or unenforceable by a court of
competent jurisdiction, such provision or application shall be unenforceable
only to the extent of such invalidity or unenforceability and the remainder of
the provision held invalid or unenforceable and the application of such
provision to persons or circumstances, other than the party as to which it is
held invalid, and the remainder of this Agreement shall not be affected.
(c) This Agreement may be executed in one or more counterparts, each of which
shall be deemed to be an original but all of which together shall constitute one
and the same instrument.
(d) This Agreement shall terminate upon the earliest to occur of (i) the
Effective Time (as defined in the Merger Agreement), (ii) the date on which the
Merger Agreement is terminated in accordance with its terms and (iii) the date
of any material modification, waiver or amendment of the Merger Agreement that
affects adversely the consideration payable to stockholders of the Company
pursuant to the Merger Agreement as in effect on the date hereof
(e) Each party hereto shall execute and deliver such additional documents as may
be necessary or desirable to effect the transactions contemplated by this
Agreement.
(f) All Section headings herein are for convenience of reference only and are
not part of this Agreement, and no construction or reference shall be derived
therefrom.
(g) The obligations of Stockholder set forth in this Agreement shall not be
effective or binding upon Stockholder until after such time as the Merger
Agreement is executed and delivered by the Company, Parent and Merger Sub, and
the parties agree that there is not and has not been any other agreement,
arrangement or understanding between the parties hereto with respect to the
matters set forth herein.

 

5



--------------------------------------------------------------------------------



 



(h) Neither party to this Agreement may assign any of its rights or obligations
under this Agreement without the prior written consent of the other party
hereto. Any assignment contrary to the provisions of this Section 11(h) shall be
null and void.
IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the date first written above.

              CELGENE CORPORATION
 
       
 
  By:    
 
       
 
      Name:
 
      Title:
 
            STOCKHOLDER
 
                  Name:
 
            Number of Shares of Company Common Stock     Beneficially Owned as
of the Date of this
 
  Agreement:    
 
       
 
       
 
                       Street Address
 
                       City/State/Zip Code
 
       
 
  Fax:    
 
       

 

6